Citation Nr: 0637287	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for major depressive 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from January 1975 to 
December 1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks an evaluation in excess of 50 percent for 
major depression.  She testified at a travel Board hearing in 
June 2005.  At that time, additional evidence was submitted, 
without a waiver of consideration by the agency of original 
jurisdiction (AOJ), and the claim was remanded to the RO for 
consideration of the new evidence.  The RO considered this 
new evidence and prepared a Supplemental Statement of the 
Case.  The appeal was returned to the Board for 
consideration.  However, in June 2006, additional new 
evidence was received at the Board from the appellant's 
representative.  Again, no waiver of AOJ consideration was 
included with this evidence and we note that the evidence 
bears directly on the claim for increase.  Therefore, 
regrettably, the Board must again remand this case to the RO 
for consideration of the additional new evidence.  See 
38 C.F.R. § 20.1304 (2006).

Accordingly, to ensure that VA has fulfilled its due process 
obligations, the case is REMANDED for the following action:

The AOJ should consider the additional 
evidence submitted.  If the benefit sought 
on appeal is not granted, a Supplemental 
Statement of the Case should be issued to 
the appellant and her representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

